Citation Nr: 1456683	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-21 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the June 2011 rating decision, the RO also granted service connection for tension headaches, rated as 30 percent disabling; denied service connection for posttraumatic stress disorder (PTSD); and denied service connection the purpose of establishing eligibility to treatment.  In his August 2011 notice of disagreement, the Veteran expressed disagreement only with the denial of service connection for a back disability.  Accordingly, the Veteran did not perfect an appeal as to any other issues adjudicated in the June 2011 rating decision, and thus, those issues are not currently before the Board.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system; other documents on Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System does not contain any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current back pain is related to the back pain and problems he suffered during active duty service, specifically due to repeatedly lifting heavy ammo boxes, and lifting and replacing tracks on armored personnel carriers as part of his job duties.  See September 2014 videoconference hearing testimony.

The Veteran's service treatment records show that in February 1967, he complained of back pain after lifting ammo boxes; a strain of the lumbar-paravertebral muscles was assessed.  In December 1967, the Veteran complained of back trouble.  In February 1968, the Veteran again complained of back trouble, and it was noted that the Veteran's back was sensitive to touch; a contusion was assessed.  In his February 1971 Report of Medical History upon separation, the Veteran complained of back trouble.  However, upon the February 1971 separation examination, the examiner stated the Veteran's spine was normal, and made no notes or comments regarding the Veteran's report of back trouble.

At his September 2014 videoconference hearing before the Board, the Veteran testified that after service, two surgeries were performed on his back: one in the mid-1970s, and one in the 1980s.  Private treatment records submitted by the Veteran describe a disc protrusion after the Veteran injured his back on the job in September 1982, and a subsequent surgery in February 1983.  See, e.g., March 1983 Report of Attending Physician (Dr. P.H.); February 1982 Description of Operation (Dr. P.H.).  These records also indicate the Veteran previously suffered low back pain in 1975 which caused him to miss work, and that he underwent lumbar disc surgery in August 1976.  See January 1983 Letter by Dr. L.T.; March 1983 Report of Attending Physician (Dr. P.H.).  The private treatment notes also indicate the Veteran injured his back at work in July 1993.  See March 1994 Dr. W.L. treatment note.  In a December 1993 note, Dr. S.G.H., an orthopedist, stated that he assigned permanent work restrictions to the Veteran "because of his previous back surgeries and continued problems."  Dr. S.G.H. opined, "I feel that he has pain because he has [an] incompetent disc which is eas[i]ly susceptible to reinjury."  

The Veteran testified before the Board that he has experienced back pain continuously since service, and that it has progressively worsened.  The Veteran further testified that he saw his primary care doctor after service regarding his back pain, and that physician sent him to a specialist who diagnosed the bulging disc which resulted in his first surgery.  Currently, no private treatment records dated prior to 1982 are of record, and full records concerning the Veteran's July 1993 back injury are also not of record.  On remand, the AOJ should make appropriate efforts to obtain all outstanding pertinent private treatment records regarding the Veteran's back injuries and complaints.

The Veteran's VA treatment records from the Murfreesboro VA Medical Center (VAMC) dated August 2010 to October 2010, and from the Nashville VAMC dated from December 2010 to January 2011 and June 2011, are of record.  August 2010 and June 2011 VA treatment notes state the Veteran complained of low back pain and reported his prior back history, however on both occasions only low back pain was assessed.  However, the June 2011 VA treatment note stated that the emergency room physician suggested the Veteran follow up with his primary care provider.  On remand, the AOJ should obtain all outstanding VA treatment records.

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private medical providers with whom he has sought treatment for his back, to include his 1976 and 1986 back surgeries, and his 1993 back injury.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records pertinent to the Veteran's claim, to include treatment records from the Veteran's private primary care physician dated from 1971 to 1976, if possible; Methodist Hospital dated in 1976 regarding the Veteran's spinal surgery; and Nashville Orthopedic Associates dated in 1993 and 1994 regarding the Veteran's back injury, to include all imaging reports.  The Veteran's assistance should be requested as needed.  All outstanding VA treatment records should be obtained.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all back disabilities that are currently manifested, or that have been manifested at any time since October 2010.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the back disability originated during active duty, or is in any other way causally related to the Veteran's active duty service?

The examiner should specifically address the Veteran's testimony that his back problems began in service due to repeatedly lifting heavy ammo boxes, and lifting and replacing tracks on armored personnel carriers as part of his job duties.  See September 2014 videoconference hearing testimony.

The examiner should also specifically address the February 1967, December 1967, February 1968, and February 1971 notations in the Veteran's service treatment records regarding his complaints of back pain and/or "trouble."

The examiner should also specifically address the notations in the Veteran's private treatment records of back surgery in 1976, back surgery after an occupational injury in 1983, and an occupational injury in 1993.  See March 1994 Dr. W.L. treatment note; January 1983 letter by Dr. L.T.; March 1983 Report of Attending Physician (Dr. P.H.); February 1982 Description of Operation (Dr. P.H.).

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

